Title: II. Draft of Bill for Exempting Dissenters from Contributing to the Support of the Church, [30 November 1776]
From: Committee of the Continental Congress
To: 


                        
                            [30 November 1776]
                        
                        Whereas it is represented by many of the Inhabitants of this Country who dissent from the Church of England as by Law established that they consider the Assessments and Contributions which they have been hitherto obliged to make towards the support and Maintenance of the said Church and its Ministry as grievous and oppressive, and an Infringement of their religious Freedom. For Remedy whereof and that equal Liberty as well religious as civil may be universally extended to all the good People of this Common Wealth, Be it Enacted by the General Assembly of the Common Wealth of Virginia and it is hereby Enacted by the Authority of the same that all Dissenters of whatever Denomination from the said Church shall from and after the passing this Act be totally free and exempt from all Levies Taxes and Impositions whatever towards supporting and maintaining the said Church as it now is or may hereafter be established and its Ministers. Provided nevertheless and it is hereby farther Enacted by the Authority aforesaid that the Vestries of the several Parishes where the same hath not been already done shall and may and they are hereby authorized and required at such times as they shall appoint to levy and assess on all Tithables within their respective Parishes as well Dissenters as others all such Salaries and Arrears of Salaries as are or may be due to the Ministers or Incumbents of their Parishes for past Services; moreover to make such Assessments on all Tithables as will enable the said Vestries to comply with their legal parochial Engagements already entered into and lastly to continue such future Provision for the poor in their respective Parishes as they have hitherto by Law been accustomed to make. And be it farther Enacted by the Authority aforesaid that there shall in all time coming be saved and reserved to the Use of the Church by Law established the several Tracts of Glebe Land already purchased; the Churches and Chapels already built for the use of the Parishes; all Books Plate & ornaments belonging or appropriated to the use of the said Church and all arrears of Money or Tobacco arising from former Assessments or otherwise and that there shall moreover be saved and reserved to the use of such Parishes as may have received private Donations for the better support of the said Church  and its Ministers the perpetual Benefit and enjoyment of all such Donations.
                        And whereas great Varieties of Opinions have arisen touching the Propriety of a general Assessment or whether every religious society should be left to voluntary Contributions for the support and maintenance of the several Ministers and Teachers of the Gospel who are of different Persuasions and Denominations, and this Difference of Sentiments cannot now be well accommodated, so that it is thought most prudent to defer this matter to the Discussion and final Determination of a future assembly when the Opinions of the Country in General may be better known. To the End therefore that so important a Subject may in no Sort be prejudged, Be it Enacted by the Authority aforesaid that nothing in this Act contained shall be construed to affect or influence the said Question of a general Assessment or voluntary Contribution in any respect whatever.
                        Provided always that in the mean time the Members of the Established Church shall not in any Parish be subject to the payment of a greater tax for the support of the said Church & its Minister than they would have been, had the Dissenters not been exempted from paying their accustomed proportion, any Law to the contrary notwithstanding.
                        And whereas it is represented that in some Counties Lists of Tithables have been omitted to be taken, For remedy whereof be it further enacted, that the Courts of the several Counties, where it may be necessary, shall have Power & they are hereby required so soon as may be convenient to appoint some of their own Members to take the Lists of Tithables throughout their respective Counties.
                    